 

Exhibit 10.1 

 

Candlewood Special Situations Master Fund, Ltd.

CWD OC 522 Master Fund, Ltd.

Flagler Master Fund SPC Ltd., acting for and on behalf of the Class A Segregated
Portfolio

c/o Candlewood Investment Group, LP

555 Theodore Fremd, Suite C-303

Rye, NY 10580

 

December 1, 2015

 

ELECTRONIC MAIL

 

Net Element, Inc.

363 NE 163rd Street, Suite 705

North Miami Beach, FL 33160

 



Gentlemen:

This agreement (this "Amendment Agreement") hereby amends that certain letter
agreement (the "Settlement Agreement"), dated as of August 4, 2015 by and among
each of the undersigned and Net Element, Inc., a Delaware corporation, with
offices located at 363 NE 163rd Street, Suite 705, North Miami Beach, FL 33160
(the "Company"). Capitalized terms used and not otherwise defined herein shall
have the meanings ascribed to them in the Settlement Agreement.

 

In consideration of the premises and the agreements in this Amendment Agreement
and for other consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company hereby agrees, as follows:

 

1. Amendment to Settlement Agreement. Effective as of the date hereof, Sections
2 of the Settlement Agreement is being replaced by Section 4 below, additional
mutual releases are being entered into as stated in Section 8 below, and two (2)
new sections shall be added at the end of the Settlement Agreement, as follows:

 

"8. EXCHANGE OF WARRANTS.

 

Effective as of December 1, 2015, all the Warrants held by each of the
undersigned issued pursuant to the Debt SPA shall be exchanged into the number
of legend free, freely tradable without restriction shares (the "Common Shares")
of Common Stock set forth opposite such undersigned's name in the table below.
The Company will use its best efforts to credit to the undersigned's balance
account with The Depository Trust Company through its Deposit / Withdrawal at
Custodian system (with such DWAC Instructions as specified in writing by the
undersigned to the Company prior to the Settlement Date), the number of Common
Shares set forth opposite such undersigned's name in the table below, on or
before December 4, 2015, but in no event later than 9:00 a.m. (New York City
time) on December 8, 2015 (the "Settlement Date"). Effective upon receipt of
such Common Shares, the Warrants held by the Holder will be deemed cancelled,
all of the Company's obligations under the Warrants held by the undersigned will
be deemed satisfied and all rights of the undersigned thereunder will terminate.

 



1 

 

 

Undersigned Number of Warrants Number of Common Shares Candlewood Special
Situations Master Fund, Ltd. 772,167 712,500 CWD OC 522 Master Fund, Ltd.
487,685 450,000 Flagler Master Fund SPC Ltd., acting for and on behalf of the
Class A Segregated Portfolio c/o Candlewood Investment Group, LP 94,828 87,500

 

For the purposes of Rule 144 of the Securities Act of 1933, as amended (the
"Securities Act"), the Company acknowledges and agrees that (i) the holding
period the Common Shares may be tacked onto the holding period of the Warrants
and the Company agrees not to take a position contrary thereto, and (ii) the
Common Shares shall be issued without any restrictive legends and shall be
freely tradable on The NASDAQ Capital Market without restriction. The Company
further represents and warrants that (i) the issuance of the Common Shares is
duly authorized and, upon issuance in accordance with the terms hereof, the
Common Shares shall be validly issued and free from all preemptive or similar
rights, taxes, liens and charges and other encumbrances with respect to the
issue thereof and the Common Shares shall be fully paid and nonassessable with
the holder thereof being entitled to all rights accorded to a holder of Common
Stock and (ii) the offer and issuance by the Company of the Common Shares in
conformity with this Amendment Agreement constitute transactions exempt from
registration under the Securities Act pursuant to Section 3(a)(9) of the
Securities Act.

 

9. SETTLEMENT OF LEGAL FEES.

 

Candlewood Special Situations Master Fund, Ltd. for itself and on behalf of its
affiliates waives and forever forgives any legal fees owed to it or any of its
affiliates by the Company, including but not limited to the legal fees
contemplated by Section 4(g) of the Debt SPA."

 

2. MFN. The Company hereby represents and warrants as of the date hereof and
covenants and agrees from and after the date hereof that none of the terms
offered to any Person with respect to any amendment, settlement or waiver (other
than the reimbursement of legal fees) (each a "Settlement Document") relating to
the Warrants and/or the outstanding number of Preferred Shares, is or will be
more favorable to such Person than those of the undersigned and this Amendment
Agreement shall be, without any further action by the undersigned or the
Company, deemed amended and modified in an economically and legally equivalent
manner such that the undersigned shall receive the benefit of the more favorable
terms contained in such Settlement Document. Notwithstanding the foregoing, the
Company agrees, at its expense, to take such other actions (such as entering
into amendments to this Amendment Agreement) as may be required to further
effectuate the foregoing. For purposes of this Amendment Agreement, "Person"
means an individual, a limited liability company, a partnership, a joint
venture, a corporation, a trust, an unincorporated organization and a government
or any department or agency thereof.

 



2 

 

 

3. Trading Restriction. Each of the undersigned, together with any of its
affiliates, agree that it shall not sell shares of Common Stock during any
trading day in an amount exceeding in the aggregate 10% (ten percent) of the
composite aggregate share trading volume of the Common Stock, measured at the
time of each sale of Common Stock during such trading day as reported on
Bloomberg L.P.

 

4. Outstanding Preferred Shares. It is agreed that as of the date hereof the
following Preferred Shares remain outstanding, which are convertible into the
number of legend free, freely tradable without restriction shares of Common
Stock (the "Conversion Shares") set forth in the third column of the table
below:

 

Undersigned Number of Preferred Shares Number of Conversion Shares Candlewood
Special Situations Master Fund, Ltd. 103 2,058,837 CWD OC 522 Master Fund, Ltd.
46 919,481 Flagler Master Fund SPC Ltd., acting for and on behalf of the Class A
Segregated Portfolio c/o Candlewood Investment Group, LP 13 259,854

 

5. Conversion of Preferred Shares. Each of the undersigned shall deliver a
conversion notice to the Company and its transfer agent to convert all of the
remaining Preferred Shares set forth in Section 4 above by no later than 6:00
p.m. New York city time on the date hereof. On or prior to December 2, 2015, the
Company shall credit to the undersigned's balance account with The Depository
Trust Company through its Deposit / Withdrawal at Custodian system (with such
DWAC Instructions as specified in writing by the undersigned to the Company
prior to the applicable Share Delivery Date), the number of Conversion Shares
set forth opposite such undersigned's name in the table above.

 



3 

 

 

6. Ratification. Except as otherwise expressly provided herein, the Settlement
Agreement, is, and shall continue to be, in full force and effect and is hereby
ratified and confirmed in all respects.

 

7. Public Disclosure. The Company shall on December 2, 2015 on or prior to 8:30
a.m. (New York City time), file with the Securities and Exchange Commission a
Current Report on Form 8-K disclosing the material terms of the transactions
contemplated by this Amendment Agreement and the transactions contemplated
herein and attaching this Amendment Agreement as exhibits to such filing
(including all attachments, the "8-K Filing"). From and after the filing of the
8-K Filing, none of the undersigned shall be in possession of any material,
nonpublic information received from the Company, any of its subsidiaries or any
of their respective officers, directors, agents, employees or affiliates, that
is not disclosed in the 8-K Filing. In addition, effective upon the filing of
the 8-K Filing, the Company acknowledges and agrees that any and all
confidentiality or similar obligations under any agreement, whether written or
oral, between the Company, any of its subsidiaries or any of their respective
officers, directors, agents, employees or affiliates on the one hand, and any of
the undersigned or any of their respective affiliates on the other hand, shall
terminate and shall be of no further force or effect. The Company shall allow
the undersigned to review and comment upon the 8-K Filing and shall not file an
8-K Filing in a form to which any of the undersigned reasonably objects. Without
the prior written consent of all of the undersigned, the Company shall not
disclose the name of any of the undersigned in the 8-K Filing (except in the
exhibits attached to the 8-K Fling) or in any other filing, announcement,
release or otherwise. The Company shall not, and shall cause each of its
subsidiaries and its and each of their respective officers, directors, agents
employees and affiliates, not to, provide any of the undersigned with any
material, nonpublic information regarding the Company or any of its subsidiaries
from and after the filing of the 8-K Filing without the express prior written
consent of all of the undersigned. To the extent the Company, any of its
subsidiaries or any of their respective officers, directors, agents, employees
or affiliates delivers any material, non-public information to any of the
undersigned without the prior written consent of each undersigned, the Company
hereby covenants and agrees that none of the undersigned shall not have any duty
of confidentiality to the Company, any of its subsidiaries or any of their
respective officers, directors, agents, employees or affiliates with respect to,
or a duty to the Company, any of its subsidiaries or any of their respective
officers, directors, agents, employees or affiliates not to trade on the basis
of, such material, non-public information. The Company understands and confirms
that each of the undersigned will rely on the foregoing representations in
effecting transactions in securities of the Company.

 

8. Releases. (i) In consideration of the benefits provided to the Company under
the terms and provisions hereof, as of the date all obligations of the
undersigned pursuant to this Amendment Agreement are satisfied in full, the
Company hereby agrees as follows ("Company General Release"):

 

(a) Each of the Company and each of its subsidiaries, for itself and on behalf
of all of its respective successors, assigns, predecessors in interest, past and
present officers, directors, attorneys, affiliates, consultants, employees and
agents (collectively, the "Company Releasors") does hereby fully, finally,
unconditionally and irrevocably release, waive, acquit and forever discharge
each of the Investors, all of their respective successors, assigns, predecessors
in interest, and all of their respective past and present officers, directors,
members, partners, attorneys, affiliates, consultants, employees and agents
(collectively, the "Company Released Parties"), of and from any and all claims,
cause of action, allegations, formal or informal demands, suits, actions,
informational requests or formal or informal proceedings, obligations,
liabilities, indebtedness, breaches of contract, breaches of duty or of any
relationship, acts, omissions, misfeasance, malfeasance, defenses, offsets,
debts, sums of money, accounts, compensation, contracts, controversies,
promises, damages, costs, losses and expenses, of every type, kind, nature,
description or character, whether known or unknown, contingent or fixed, direct
or indirect, suspected or unsuspected, liquidated or unliquidated, of whatever
nature or description, and whether in law or equity, under contract, tort,
statute or otherwise, each as though fully set forth herein at length (each, a
"Company Released Claim" and collectively, the "Company Released Claims"), that
the Company now has or may acquire as of the date of this Amendment Agreement
(hereafter, the "Release Date") by reason of any act, omission or thing
whatsoever done or omitted to be done, in each case, prior to and through the
Release Date, including, without limitation, those Company Released Claims in
any way arising out of, connected with or related to any and all of the
transactions contemplated by (1) the Prior Agreements, including without
limitation (I) the Preferred SPA, (II) the Debt SPA and (III) the RRA; (3) any
securities of the Company, including without limitation, the Preferred Shares,
the Notes, the Warrants and/or shares of Common Stock whether or not issued
pursuant to the aforementioned securities; (4) any transactions effected in the
securities of the Company, including without limitation, the Preferred Shares,
the Notes, the Warrants and/or shares of Common Stock whether or not issued
pursuant to the aforementioned securities; and/ or (5) the transactions
contemplated hereby.

 



4 

 

 

(b) Each person signing below on behalf of the Company acknowledges that he or
she has read each of the provisions of this Company General Release. Each such
person fully understands that this Company General Release has important legal
consequences and each such person realizes that they are releasing any and all
Company Released Claims that the Company may have as of the Release Date. The
Company hereby acknowledges that it has had an opportunity to obtain a lawyer's
advice concerning the legal consequences of each of the provisions of this
Company General Release.

 

(c) The Company hereby specifically acknowledges and agrees that: (i) none of
the provisions of this Company General Release shall be construed as or
constitute an admission of any liability on the part of any of the Company
Released Parties; (ii) the provisions of this Company General Release shall
constitute an absolute bar to any Company Released Claim of any kind, whether
any such Company Released Claim is based on contract, tort, warranty, mistake or
any other theory, whether legal, statutory or equitable; and (iii) any attempt
to assert a Company Released Claim barred by the provisions of this Company
General Release shall subject the Company to the provisions of applicable law
setting forth the remedies for the bringing of groundless, frivolous or baseless
claims or causes of action.

 

(d) The Company represents and warrants that, as of the Release Date, it has no
knowledge of any claim by any Company Releasor against any Company Released
Party or of any facts or acts or omissions of any Company Released Party which
on the date hereof would be the basis of a claim by any Company Releasor against
any Company Released Party which would not be released hereby.

 

(ii) In consideration of the benefits provided to the Investors under the terms
and provisions hereof, as of the date all obligations of the Company pursuant to
this Amendment Agreement are satisfied in full, each of the Investors hereby
agrees as follows ("Investors' General Release"):

 

(a) Each Investor and each of its subsidiaries, for itself and on behalf of all
of its respective successors, assigns, predecessors in interest, past and
present officers, directors, attorneys, affiliates, consultants, employees and
agents (collectively, the "Investor Releasors") does hereby fully, finally,
unconditionally and irrevocably release, waive, acquit and forever discharge the
Company, all of their respective successors, assigns, predecessors in interest,
and all of their respective past and present officers, directors, members,
partners, attorneys, affiliates, consultants, employees and agents
(collectively, the "Investor Released Parties"), of and from any and all claims,
cause of action, allegations, formal or informal demands, suits, actions,
informational requests or formal or informal proceedings, obligations,
liabilities, indebtedness, breaches of contract, breaches of duty or of any
relationship, acts, omissions, misfeasance, malfeasance, defenses, offsets,
debts, sums of money, accounts, compensation, contracts, controversies,
promises, damages, costs, losses and expenses, of every type, kind, nature,
description or character, whether known or unknown, contingent or fixed, direct
or indirect, suspected or unsuspected, liquidated or unliquidated, of whatever
nature or description, and whether in law or equity, under contract, tort,
statute or otherwise, each as though fully set forth herein at length (each, a
"Investor Released Claim" and collectively, the "Investor Released Claims"),
that such Investor now has or may acquire as of the Release Date by reason of
any act, omission or thing whatsoever done or omitted to be done, in each case,
prior to and through the Release Date, including, without limitation, those
Investor Released Claims in any way arising out of, connected with or related to
any and all of the transactions contemplated by (1) the Prior Agreements,
including without limitation (I) the Preferred SPA, (II) the Debt SPA and (III)
the RRA; (3) any securities of the Company, including without limitation, the
Preferred Shares, the Notes, the Warrants and/or shares of Common Stock whether
or not issued pursuant to the aforementioned securities; (4) any transactions
effected in the securities of the Company, including without limitation, the
Preferred Shares, the Notes, the Warrants and/or shares of Common Stock whether
or not issued pursuant to the aforementioned securities; and/ or (5) the
transactions contemplated hereby.

 

(b) Each person signing below on behalf of each Investor acknowledges that he or
she has read each of the provisions of this Investors' General Release. Each
such person fully understands that this Investors' General Release has important
legal consequences and each such person realizes that they are releasing any and
all Investor Released Claims that such Investor may have as of the Release Date.
Each Investor hereby acknowledges that it has had an opportunity to obtain a
lawyer's advice concerning the legal consequences of each of the provisions of
this Investors' General Release.

 



5 

 

 

(c) Each Investor hereby specifically acknowledges and agrees that: (i) none of
the provisions of this Investors' General Release shall be construed as or
constitute an admission of any liability on the part of any of the Investor
Released Parties; (ii) the provisions of this Investors' General Release shall
constitute an absolute bar to any Investor Released Claim of any kind, whether
any such Investor Released Claim is based on contract, tort, warranty, mistake
or any other theory, whether legal, statutory or equitable; and (iii) any
attempt to assert an Investor Released Claim barred by the provisions of this
Investors' General Release shall subject such Investor to the provisions of
applicable law setting forth the remedies for the bringing of groundless,
frivolous or baseless claims or causes of action.

 

(d) Each Investor represents and warrants that, as of the Release Date, it has
no knowledge of any claim by any Investor Releasor against any Company Released
Party or of any facts or acts or omissions of any Company Released Party which
on the date hereof would be the basis of a claim by any Investor Releasor
against any Company Released Party which would not be released hereby.

 

9. Miscellaneous. (i) Subject to the exception set forth herein, the Company and
each of the undersigned (collectively, the "Parties") agree that they will
forever refrain and forbear from commencing, instituting or prosecuting any
lawsuit, action or other proceeding, in law, equity or otherwise, against any of
the other Parties in any way arising from or relating to acts or events
occurring on or before the date hereof. The Parties agree that any action or
proceeding brought for breach of or to interpret or enforce the terms of this
Amendment Agreement is excepted from this covenants not to sue.

 

(ii) The Parties agree that monetary damages alone are inadequate to compensate
the other Parties for injury caused or threatened by a breach of this covenant
not to sue and that preliminary and permanent injunctive relief restraining and
prohibiting the prosecution of any action or proceeding brought or instituted in
violation of this covenant not to sue is a necessary and appropriate remedy in
the event of such a breach. Notwithstanding the foregoing, the Parties are in no
way prohibited from obtaining, in addition to injunctive relief, an award of
monetary damages against any person or entity breaching this covenant not to
sue.

 

(iii) The Parties agree that the releases set forth above may be pleaded as a
full and complete defense and may be used as a basis for an injunction against
any action, claim, suit or other proceeding which may be instituted, prosecuted
or attempted in breach of the provisions of such releases. The Parties agree
that no fact, event, circumstance, evidence or transaction which could now be
asserted or which may hereafter be discovered relating to the subject matter
discussed above, shall affect in any manner the final, absolute and
unconditional nature of the release set forth above.

 

(iv) This Amendment Agreement shall be considered to have been negotiated,
executed and delivered, and to be wholly performed in the State of New York, and
the rights and obligations of the Parties to the Amendment Agreement shall be
construed and enforced in accordance with, and governed by, the internal,
substantive laws of the State of New York without giving effect to that State's
choice of law principles.

 



6 

 

 

(v) This Amendment Agreement contains the entire agreement among the Parties and
shall not be modified in any way except in writing executed by the party to be
bound thereby. All prior agreements other than the Settlement Agreement and this
Amendment Agreement are deemed null and void and the Parties shall have no
further obligations under those prior agreements upon the Company's satisfaction
of its share delivery obligations pursuant to Sections 1 and 4 of this Amendment
Agreement and the Company's issuance of the Form 8-K pursuant to Section 7 of
this Amendment Agreement.

 

(vi) This Amendment Agreement binds and inures to the benefit of the Parties and
their respective past and present agents, employees, attorneys, representatives,
officers, directors, shareholders, successors, assigns, transferees, insurers
and sureties, and all of their subsidiaries, parents, predecessors, successors
and affiliated companies.

 

(vii) If any provision or provisions contained in this Amendment Agreement shall
contravene or be invalid under any applicable law, such contravention or
invalidity shall not invalidate the whole Amendment Agreement, but the Amendment
Agreement shall be construed as not containing the particular provision or
provisions held to be invalid, and the rights and obligations of the Parties
shall be construed and enforced accordingly.

 

(viii) This Amendment Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned, all counterparts when taken together shall constitute the entire
Amendment Agreement.

 

(ix) The terms and provisions of this Amendment Agreement shall inure to the
benefit of and be binding upon the heirs, successors and assigns of the parties.

 

(x) This Amendment Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York (without giving effect to the conflict
of laws principles thereof).

 

(xi) The courts of the State of New York shall have exclusive jurisdiction to
resolve any and all disputes that may arise under this Amendment Agreement.

 

(xii) Any amendments or modifications hereto must be executed in writing by all
parties.

 

(xiii) Each party hereto shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Amendment Agreement.

 

(Signature Pages Follow)

 

7 

 

 





      Very truly yours,                 CANDLEWOOD SPECIAL SITUATIONS MASTER
FUND, LTD.       By: Candlewood Investment Group LP, its Investment Manager    
              By: /s/  Jonathan Weiss         Name:   Jonathan Weiss        
Title:                     CWD OC 522 Master Fund, Ltd.       By: Candlewood
Investment Group LP, its Investment Manager                   By: /s/  Jonathan
Weiss         Name:   Jonathan Weiss         Title:                     Flagler
Master Fund SPC Ltd.,
acting for and on behalf of the Class A Segregated Portfolio       By:
Candlewood Investment Group LP, its Investment Manager                   By:
/s/  Jonathan Weiss         Name:   Jonathan Weiss         Title:              
Acknowledged and Agreed as of this 1st day of December, 2015                 Net
Element, Inc.                 By: /s/ Oleg Firer         Name: Oleg Firer      
  Title: Chief Executive Officer      

 

 

[Signature Page to Amendment Agreement]

 



 

